

114 S2884 IS: EPA Accountability in Flint Act
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2884IN THE SENATE OF THE UNITED STATESApril 28, 2016Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo address the liability of the Environmental Protection Agency relating to the lead contamination
			 of the water supply of the City of Flint, Michigan. 
	
 1.Short titleThis Act may be cited as the EPA Accountability in Flint Act. 2.Flint water supply lead contamination liability (a)DefinitionsIn this section—
 (1)the term Administrator means the Administrator of the Agency; (2)the term Agency means the Environmental Protection Agency; and
 (3)the term Flint water supply lead contamination means the lead contamination of the drinking water of the City of Flint, Michigan, during the period beginning on April 1, 2014, and ending on the date on which the Administrator determines that the drinking water of the City complies with Federal drinking water standards.
 (b)LimitationThe exception under section 2680(a) of title 28, United States Code, shall not apply to any claim brought against the Government or any agent thereof relating to any act or omission of, or exercise or performance of, or failure to exercise or perform, a discretionary function or duty by, the Agency or any agent thereof relating to the Flint water supply lead contamination.
 (c)Period of limitationsA civil action relating to the conduct of the Agency or any agent thereof in relation to the Flint water supply lead contamination may not be commenced later than 10 years after the cause of action accrues.
 (d)Award and settlementNotwithstanding section 2672 of title 28, United States Code, any award against the Government or compromise settlement by the Government relating to the conduct of the Agency or any agent thereof in relation to the Flint water supply lead contamination shall be paid by the Administrator out of unobligated balances in the appropriations account appropriated under the heading Environmental Programs And Management that are made available for personnel and related costs and travel expenses, without regard to the amount of the award.
 (e)Contamination response programThe Administrator shall work with any State or local government affected by the Flint water supply lead contamination to develop, fund, and implement a long-term monitoring program of the water quality of the drinking water of the City of Flint, Michigan, in response to the Flint water supply lead contamination.